A specific performance of the contract can not be decreed, because it is not practicable, by reason of the vague and indefinite description of the parcel of land concerning which the contract was made. It is settled that where an insufficient description is given, parol evidence is not admissible to show what the parties meant, or to identify the particular parcel of land which was the subject-matter (231) of the written contract. This must be done by the terms of the contract, and an insufficient description cannot be added to or helped out by parol proof of what was said before, at the time of after the written contract was executed. Murdock v. Anderson, 57 N.C. 77;Allen v. Chambers, 39 N.C. 125.
Whether the plaintiff is entitled to a specific performance, according to the contract, as the defendant in his answer says the line ought to run, *Page 183 
is a question not presented by the pleadings. In order to raise it, the plaintiff must aver that he is willing and has offered to accept a deed for the land according to the line, as the defendant says he understood it was to be run, and that he, the plaintiff, has offered to perform his part of the contract as it was understood to be by the defendant, and to release and acquit him of all further claim. The bill is dismissed with costs, but without prejudice.
PER CURIAM.                                          Bill dismissed.
Cited: Breaid v. Munger, 88 N.C. 299.